                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

ROYAL PACIFIC LIMITED,

        Plaintiff,
v.                                                   Civ. No. 17-0357 KG/KBM

FAITH ELECTRIC MANUFACTURE
COMPANY, LTD.,

        Defendant,

FAITH ELECTRIC MANUFACTURE
COMPANY, LTD.,

        Counter-Claimant,
v.

ROYAL PACIFIC LIMITED,

        Counter-Defendant.

     ORDER GRANTING JOINT MOTION FOR ENTRY OF ORDER EXTENDING RULE 26
           EXPERT WITNESS DISCLOSURE DATE BY FOURTEEN (14) DAYS

        The Court, finding good cause, enters this order pursuant to the parties’ Joint Motion for

an Order Extending the Rule 26 Expert Witness Disclosure Date by Fourteen (14) Days.

        The parties shall have until May 15, 2019, to exchange their expert witness disclosure

with accompanying reports.

        IT IS SO ORDERED.

        .

                                              ___________________________________
                                              UNITED STATES DISTRICT JUDGE
